                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Western Division

Jack D McCullough
                              Plaintiff,
v.                                                  Case No.: 3:17−cv−50116
                                                    Honorable Frederick J. Kapala
Brion Hanley, et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 3, 2018:


        MINUTE entry before the Honorable Iain D. Johnston: The DeKalb County Public
Defender's Office's motion for a continuance [191] is agreed and granted as modified. The
hearing on the motion to quash [163] previously set for 10/4/2018 is stricken and is reset
to 11/15/2018 at 10:00 AM. By 11/8/2018 counsel shall file a joint statement identifying
whether they have resolved the motion to quash, or whether disputes remain outstanding.
(yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
